Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the amendment filed 1/31/22 in which Claims 1-3, 6, 8-18 are pending and Claim 5 is canceled.
Response to Arguments
2.	Applicant’s arguments with respect to claim(s) 1, 6, 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
6.	Claim(s) 1-3, 6, 8, 10-12, 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication 2006/0092133 to Touma et al (“Touma”) in view of U.S. Patent Publication 2015/0363980 to Dorta et al (“Dorta”) in further view of U.S. Patent Publication 2012/0081285 to Atzmon and in further view of U.S. Patent 9,858,720 to da Veiga et al (“da Veiga”).
As to Claim 1, Touma teaches a method, comprising: detecting a tilt of at least a portion of an input device (computer input device constructed from at least one tilt accelerometer, see Abstract; accelerometer uses force of gravity as an input vector to determine orientation of an object in space. An accelerometer is most sensitive to tilt when its sensitive axis is perpendicular to the force of gravity; 3D Mouse/controller [input device] is a hand held device that captures the movement of a hand in free space and controls the movement of a vectorial cursor, object or character in an application on a monitor, or a system in physical space. It uses inertial technology in the form of an accelerometer or any similar technology that measures angular acceleration/displacement with great precision, see ¶ 0029, 0031; movement and control functions of the 3D mouse/controller 102…represent possible movements of the device held by the user, see ¶ 0045), wherein the input device enables a user to move a displayed cursor in three-dimensional (3D) space (A 3D environment 105 and a set of 3D applications 106 are shown within the monitor 101. A 3D input device or Mouse/Controller 102 interacts with the 3D environment 105 by controlling a vectorial cursor 104…the location of the base of the arrow can be controlled through the input device allowing the entire arrow, or vectorial cursor 104 to move virtually in the 3D space, with the length of the arrow being either fixed or responsive to user input through the 3D input device, see ¶ 0043; while a lateral tilt (roll) in a left-right manner would move the vectorial cursor 104 on the screen to the left or right…The combination of pitch, roll, and vector magnitude allow the user to reach any point in 3D space using spherical coordinates with a minimal amount of physical movement, see ¶ 0045, see Fig. 1); 
Touma does not expressly disclose identifying a plane for two-dimensional (2D) cursor motion of the displayed cursor in the 3D space based on the detected tilt including mapping a tilt angle of the detected tilt to a corresponding plane in the 3D space; and causing 2D movement of the displayed cursor within the identified plane for 2D cursor motion based on translational movement of the input device along the planar surface.
Dorta teaches identifying a plane for two-dimensional (2D) cursor motion of the displayed cursor in the 3D space based on the detected tilt including mapping a tilt angle of the detected tilt to a corresponding plane in the 3D space (the processing unit is adapted to move the planar reference frame according to a selected one of at least one frame movement mode in response to a movement of the planar input surface, see ¶ 0022; the position and orientation of the planar reference frame 112 within the 3D virtual environment 104 is controlled by the portable input device 108, see ¶ 0056; the 3D virtual environment interaction system 100 further comprises a sensor 114 operatively connected to the processing unit 102 for monitoring the orientation and position of the planar input surface 110. This allows the processing unit 102 to modify at least one of the position and the orientation of the planar reference frame 112, and thereby move the planar reference frame 112 within the 3D virtual environment 104, in response to a change in a corresponding one of the position and orientation of the planar input surface 110 [identifying a plane for 2D cursor motion in 3D space], see ¶ 0057; the rotation axis R could extend in one of a vertical and horizontal direction depending on a direction of a rotation axis about which the user rotates the portable input device when in the hinged movement mode. If the user rotates the portable input device around a vertical axis, then the rotation axis R of the planar reference frame 112 also extends vertically. If the user rotates the portable input device 108 around a horizontal rotation axis, then the rotation axis R of the planar reference frame 112 becomes horizontal as well, see ¶ 0076; the movement of the main point of view may be orbited around a desired point or a desired vertical axis in the 3D virtual environment…the main point of view may also be selectively tilted upwardly and downwardly. Specifically, the main point of view may be generally vertical (i.e. pointed at the horizon) during standard operation of the system 100. The main point of view could then be tilted selectively tilted upwardly and downwardly by activating a tilt mode, in which rotating the planar input surface 110 about a horizontal axis (i.e. tilting up the planar input surface 110) would rotate the main point of view upwardly or downwardly , see ¶ 0109-0110; Examiner construes that the planar reference frame as a cursor in a 3D space that represents the 2D motion of a planar input surface and that the tilt angle is an orientation of the planar reference frame relative to the rotation axis or main point of view);
causing 2D movement of the displayed cursor within the identified plane for 2D cursor motion based on translational movement of the input device along the planar surface (the processing unit is adapted to move the planar reference frame according to a selected one of at least one frame movement mode in response to a movement of the planar input surface, see ¶ 0022; the position and orientation of the planar reference frame 112 within the 3D virtual environment 104 is controlled by the portable input device 108 [translational movement of the input device], see ¶ 0056; the 3D virtual environment interaction system 100 further comprises a sensor 114 operatively connected to the processing unit 102 for monitoring the orientation and position of the planar input surface 110 [2D movement of the cursor]. This allows the processing unit 102 to modify at least one of the position and the orientation of the planar reference frame 112, and thereby move the planar reference frame 112 within the 3D virtual environment 104, in response to a change in a corresponding one of the position and orientation of the planar input surface 110 [causing 2D movement of the cursor within the identified plane for 2D cursor motion], see ¶ 0057; a portable input device for allowing the user to control the position and orientation of the planar reference frame within the generated 3D virtual environment, the portable input device comprising a planar input surface; a position and orientation sensor for monitoring the position and orientation of the planar input surface in a real-world space, see ¶ 0008. Examiner construes that the planar reference frame as the displayed graphic in a 3D space that represents the 2D motion of a planar input surface). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Touma with Dorta to teach identifying a plane for two-dimensional (2D) cursor motion of the displayed cursor in the 3D space based on the detected tilt including mapping a tilt angle of the detected tilt to a corresponding plane in the 3D space; and causing 2D movement of the displayed cursor within the identified plane for 2D cursor motion based on translational movement of the input device along the planar surface. The suggestion/motivation would have been in order to enable simple and efficient interactions within a 3D virtual environment (see ¶ 0007).
Touma and Dorta do not expressly disclose an input device to be operated on a planar surface, wherein the input device includes a bottom surface including a first substantially flat surface portion and a second substantially flat surface portion, wherein the first and second surface portions are positioned at an angle with respect to each other such that the input device on the planar surface may be tilted forward onto the first surface portion and tilted backward onto the second surface portion.
Atzmon teaches an input device to be operated on a planar surface, wherein the input device includes a bottom surface including a first substantially flat surface portion and a second substantially flat surface portion (the upper surface of the mouse changes its position relative to the lower surface of the mouse or the surface upon which the mouse is used, see ¶ 0013; the mouse housing 220 pivots about coupling joint 230 so that the front [first substantially flat surface portion] and back [second substantially flat surface portion] of the base 210 can substantially come in contact with base 210, see ¶ 0019); wherein the first and second surface portions are positioned at an angle with respect to each other such that the input device on the planar surface may be tilted forward onto the first surface portion and tilted backward onto the second surface portion (the upper surface of the mouse changes its position relative to the lower surface of the mouse or the surface upon which the mouse is used, see ¶ 0013; The pivoting action shown in FIGS. 1A-1C is configured to substantially match a user's movement. In a preferred embodiment, the housing 220 has a rest position that is substantially parallel to the base 210...During use of a mouse, a user's hand naturally tilts at the wrist as the mouse is moved, see ¶ 0016, 0018, 0021; the mouse 200 preferably is configured to pivot both side-to-side and front-to-back, see ¶ 0024; Figure 1B illustrates the mouse tilting forward on the front portion of mouse housing 220 and Figure 1C illustrates the mouse tilting backward on the back portion of mouse housing 220).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Touma and Dorta with Atzmon to teach an input device to be operated on a planar surface, wherein the input device includes a bottom surface including a first substantially flat surface portion and a second substantially flat surface portion, wherein the first and second surface portions are positioned at an angle with respect to each other such that the input device on the planar surface may be tilted forward onto the first surface portion and tilted backward onto the second surface portion. The suggestion/motivation would have been in order for the body to pivot with respect to the base about at least one axis (see Abstract).
Touma, Dorta and Atzmon do not expressly disclose cause a graphic separate from the displayed cursor to be displayed within the identified plane for 2D cursor motion of the displayed cursor to indicate an orientation of the identified plane for 2D cursor motion of the displayed cursor in the 3D space.
Da Viega teaches cause a graphic separate from the displayed cursor to be displayed within the identified plane for 2D cursor motion of the displayed cursor to indicate an orientation of the identified plane for 2D cursor motion of the displayed cursor in the 3D space  (user can typically interact with the PC 205 when viewing the monitor 210 in the mixed-reality environment in substantially the same way as in the real world environment. For example, the user can interact with objects, elements, windows, etc., that are supported on a desktop 305. The PC 205 supports an application that renders a 3D model 315 on the monitor 210. The HMD device 104 locates a virtual 3D viewport 310 that is interoperable with the 3D application so that a model 315 can be rendered in 3D in the viewport and in 2D on the monitor. The HMD device 104 can expose controls to enable the user to configure the viewport 310 in terms of its location, size, shape, and other characteristics in some implementations in order to tailor the viewport to particular needs... user may typically consider the viewport 310 as a tool that extends the functionality of the 3D application by enabling a 3D model to be viewed and worked on in the particular rendering mode—whether in 2D on the monitor 210 or in 3D in the viewport—that is most suitable to the task at hand. Models can be conveniently moved between the monitor and viewport and vice versa as illustratively shown in FIG. 4. Here, the user can use the mouse cursor 405 to select and drag 3D objects from one rendering mode to the other, see Col. 3, lines 31-63).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Touma, Dorta and Atzmon with da Viega to teach displaying a graphic separate from the displayed cursor within the identified plane for 2D cursor motion of the displayed cursor to indicate an orientation of the identified plane for 2D cursor motion of the displayed cursor in the 3D space. The suggestion/motivation would have been in order to extend the functionality of the 3D application by enabling a 3D model to be viewed and worked on in the particular rendering mode—whether in 2D on the monitor or in 3D in the viewport (see Col. 3, lines 55-58).
As to Claim 2, depending from Claim 1, Touma teaches wherein the tilt is limited to a forward tilt and a backward tilt (an upward or downward tilt (pitch) [forward tilt and a backward tilt] of the device would move the vectorial cursor 104 in a similar fashion on the screen, while a lateral tilt (roll) in a left-right manner would move the vectorial cursor 104 on the screen to the left or right, see ¶ 0045; the vectorial cursor would move forward or backward through the depression of a pair of triggers on the device itself that controls its spatial extension and retraction, see ¶ 0049).  
As to Claim 3, depending from Claim 2, Touma teaches identifying a horizontal plane for 2D cursor motion in the 3D space when the detected tilt is a forward tilt (the rotation axis R could extend in one of a vertical and horizontal direction depending on a direction of a rotation axis about which the user rotates the portable input device when in the hinged movement mode. If the user rotates the portable input device around a vertical axis, then the rotation axis R of the planar reference frame 112 also extends vertically. If the user rotates the portable input device 108 around a horizontal rotation axis [horizontal plane], then the rotation axis R of the planar reference frame 112 becomes horizontal as well, see ¶ 0076; the movement of the main point of view may be orbited around a desired point or a desired vertical axis in the 3D virtual environment…the main point of view may also be selectively tilted upwardly and downwardly. Specifically, the main point of view may be generally vertical (i.e. pointed at the horizon) during standard operation of the system 100. The main point of view could then be tilted selectively tilted upwardly and downwardly by activating a tilt mode, in which rotating the planar input surface 110 about a horizontal axis (i.e. tilting up the planar input surface 110) [horizontal plane tilted forward] would rotate the main point of view upwardly or downwardly, see ¶ 0109-0110); and identifying a vertical plane for 2D cursor motion in the 3D space when the detected tilt is a backward tilt (the rotation axis R could extend in one of a vertical and horizontal direction depending on a direction of a rotation axis about which the user rotates the portable input device when in the hinged movement mode. If the user rotates the portable input device around a vertical axis, then the rotation axis R of the planar reference frame 112 also extends vertically. If the user rotates the portable input device 108 around a horizontal rotation axis, then the rotation axis R of the planar reference frame 112 becomes horizontal as well, see ¶ 0076; the movement of the main point of view may be orbited around a desired point or a desired vertical axis [vertical plane] in the 3D virtual environment…the main point of view may also be selectively tilted upwardly and downwardly [vertical plane tilted backward]. Specifically, the main point of view may be generally vertical (i.e. pointed at the horizon) during standard operation of the system 100. The main point of view could then be tilted selectively tilted upwardly and downwardly by activating a tilt mode, in which rotating the planar input surface 110 about a horizontal axis (i.e. tilting up the planar input surface 110) would rotate the main point of view upwardly or downwardly , see ¶ 0109-0110).  
As to Claim 6, Touma teaches a system, comprising: an input device to enable a user to move a displayed cursor in three-dimensional (3D) space (A 3D environment 105 and a set of 3D applications 106 are shown within the monitor 101. A 3D input device or Mouse/Controller 102 interacts with the 3D environment 105 by controlling a vectorial cursor 104…the location of the base of the arrow can be controlled through the input device allowing the entire arrow, or vectorial cursor 104 to move virtually in the 3D space, with the length of the arrow being either fixed or responsive to user input through the 3D input device, see ¶ 0043; while a lateral tilt (roll) in a left-right manner would move the vectorial cursor 104 on the screen to the left or right…The combination of pitch, roll, and vector magnitude allow the user to reach any point in 3D space using spherical coordinates with a minimal amount of physical movement, see ¶ 0045, see Fig. 1), and a tilt sensor to sense a tilt of at least a portion of the input device (computer input device constructed from at least one tilt accelerometer, see Abstract; accelerometer [tilt sensor] uses force of gravity as an input vector to determine orientation of an object in space. An accelerometer is most sensitive to tilt when its sensitive axis is perpendicular to the force of gravity; 3D Mouse/controller [input device] is a hand held device that captures the movement of a hand in free space and controls the movement of a vectorial cursor, object or character in an application on a monitor, or a system in physical space. It uses inertial technology in the form of an accelerometer or any similar technology that measures angular acceleration/displacement with great precision, see ¶ 0029, 0031; movement and control functions of the 3D mouse/controller 102…represent possible movements of the device held by the user, see ¶ 0045), 
Touma does not expressly disclose wherein the input device includes a mouse sensor to sense two-dimensional (2D) translational movement of the input device along the planar surface, a controller to identify a plane for 2D cursor motion of the displayed cursor in the 3D space based on the detected tilt including mapping a tilt angle of the detected tilt to a corresponding plane in the 3D space; and cause 2D movement of the displayed cursor within the identified plane for 2D cursor motion based on translational movement of the input device along the planar surface.
Dorta teaches wherein the input device includes a mouse sensor to sense two-dimensional (2D) translational movement of the input device along the planar surface, a controller to identify a plane for 2D cursor motion of the displayed cursor in the 3D space based on the detected tilt including mapping a tilt angle of the detected tilt to a corresponding plane in the 3D space (the processing unit is adapted to move the planar reference frame according to a selected one of at least one frame movement mode in response to a movement of the planar input surface, see ¶ 0022; the position and orientation of the planar reference frame 112 within the 3D virtual environment 104 is controlled by the portable input device 108, see ¶ 0056; the 3D virtual environment interaction system 100 further comprises a sensor 114 operatively connected to the processing unit 102 for monitoring the orientation and position of the planar input surface 110. This allows the processing unit 102 to modify at least one of the position and the orientation of the planar reference frame 112, and thereby move the planar reference frame 112 within the 3D virtual environment 104, in response to a change in a corresponding one of the position and orientation of the planar input surface 110 [identifying a plane for 2D cursor motion in 3D space], see ¶ 0057; the rotation axis R could extend in one of a vertical and horizontal direction depending on a direction of a rotation axis about which the user rotates the portable input device when in the hinged movement mode. If the user rotates the portable input device around a vertical axis, then the rotation axis R of the planar reference frame 112 also extends vertically. If the user rotates the portable input device 108 around a horizontal rotation axis, then the rotation axis R of the planar reference frame 112 becomes horizontal as well, see ¶ 0076; the movement of the main point of view may be orbited around a desired point or a desired vertical axis in the 3D virtual environment…the main point of view may also be selectively tilted upwardly and downwardly. Specifically, the main point of view may be generally vertical (i.e. pointed at the horizon) during standard operation of the system 100. The main point of view could then be tilted selectively tilted upwardly and downwardly by activating a tilt mode, in which rotating the planar input surface 110 about a horizontal axis (i.e. tilting up the planar input surface 110) would rotate the main point of view upwardly or downwardly , see ¶ 0109-0110; Examiner construes that the planar reference frame as a cursor in a 3D space that represents the 2D motion of a planar input surface and that the tilt angle is an orientation of the planar reference frame relative to the rotation axis or main point of view);
cause 2D movement of the displayed cursor within the identified plane for 2D cursor motion based on translational movement of the input device along the planar surface (the processing unit is adapted to move the planar reference frame according to a selected one of at least one frame movement mode in response to a movement of the planar input surface, see ¶ 0022; the position and orientation of the planar reference frame 112 within the 3D virtual environment 104 is controlled by the portable input device 108 [translational movement of the input device], see ¶ 0056; the 3D virtual environment interaction system 100 further comprises a sensor 114 operatively connected to the processing unit 102 for monitoring the orientation and position of the planar input surface 110 [2D movement of the cursor]. This allows the processing unit 102 to modify at least one of the position and the orientation of the planar reference frame 112, and thereby move the planar reference frame 112 within the 3D virtual environment 104, in response to a change in a corresponding one of the position and orientation of the planar input surface 110 [causing 2D movement of the cursor within the identified plane for 2D cursor motion], see ¶ 0057; a portable input device for allowing the user to control the position and orientation of the planar reference frame within the generated 3D virtual environment, the portable input device comprising a planar input surface; a position and orientation sensor for monitoring the position and orientation of the planar input surface in a real-world space, see ¶ 0008. Examiner construes that the planar reference frame as the displayed graphic in a 3D space that represents the 2D motion of a planar input surface). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Touma with Dorta to teach wherein the input device includes a mouse sensor to sense two-dimensional (2D) translational movement of the input device along the planar surface, a controller to identify a plane for 2D cursor motion of the displayed cursor in the 3D space based on the detected tilt including mapping a tilt angle of the detected tilt to a corresponding plane in the 3D space; and cause 2D movement of the displayed cursor within the identified plane for 2D cursor motion based on translational movement of the input device along the planar surface. The suggestion/motivation would have been in order to enable simple and efficient interactions within a 3D virtual environment (see ¶ 0007).
Touma and Dorta do not expressly disclose an input device to be operated on a planar surface, wherein the input device includes a bottom surface including a first substantially flat surface portion and a second substantially flat surface portion, wherein the first and second surface portions are positioned at an angle with respect to each other such that the input device on the planar surface may be tilted forward onto the first surface portion and tilted backward onto the second surface portion.
Atzmon teaches an input device to be operated on a planar surface, wherein the input device includes a bottom surface including a first substantially flat surface portion and a second substantially flat surface portion (the upper surface of the mouse changes its position relative to the lower surface of the mouse or the surface upon which the mouse is used, see ¶ 0013; the mouse housing 220 pivots about coupling joint 230 so that the front [first substantially flat surface portion] and back [second substantially flat surface portion] of the base 210 can substantially come in contact with base 210, see ¶ 0019); wherein the first and second surface portions are positioned at an angle with respect to each other such that the input device on the planar surface may be tilted forward onto the first surface portion and tilted backward onto the second surface portion (the upper surface of the mouse changes its position relative to the lower surface of the mouse or the surface upon which the mouse is used, see ¶ 0013; The pivoting action shown in FIGS. 1A-1C is configured to substantially match a user's movement. In a preferred embodiment, the housing 220 has a rest position that is substantially parallel to the base 210...During use of a mouse, a user's hand naturally tilts at the wrist as the mouse is moved, see ¶ 0016, 0018, 0021; the mouse 200 preferably is configured to pivot both side-to-side and front-to-back, see ¶ 0024; Figure 1B illustrates the mouse tilting forward on the front portion of mouse housing 220 and Figure 1C illustrates the mouse tilting backward on the back portion of mouse housing 220).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Touma and Dorta with Atzmon to teach an input device to be operated on a planar surface, wherein the input device includes a bottom surface including a first substantially flat surface portion and a second substantially flat surface portion, wherein the first and second surface portions are positioned at an angle with respect to each other such that the input device on the planar surface may be tilted forward onto the first surface portion and tilted backward onto the second surface portion. The suggestion/motivation would have been in order for the body to pivot with respect to the base about at least one axis (see Abstract).
Touma, Dorta and Atzmon do not expressly disclose cause a graphic to separate from the displayed cursor to be displayed within the identified plane for 2D cursor motion of the displayed cursor to indicate an orientation of the identified plane for 2D cursor motion of the displayed cursor in the 3D space.
Da Viega teaches cause a graphic separate from the displayed cursor to be displayed within the identified plane for 2D cursor motion of the displayed cursor to indicate an orientation of the identified plane for 2D cursor motion of the displayed cursor in the 3D space (user can typically interact with the PC 205 when viewing the monitor 210 in the mixed-reality environment in substantially the same way as in the real world environment. For example, the user can interact with objects, elements, windows, etc., that are supported on a desktop 305. The PC 205 supports an application that renders a 3D model 315 on the monitor 210. The HMD device 104 locates a virtual 3D viewport 310 that is interoperable with the 3D application so that a model 315 can be rendered in 3D in the viewport and in 2D on the monitor. The HMD device 104 can expose controls to enable the user to configure the viewport 310 in terms of its location, size, shape, and other characteristics in some implementations in order to tailor the viewport to particular needs... user may typically consider the viewport 310 as a tool that extends the functionality of the 3D application by enabling a 3D model to be viewed and worked on in the particular rendering mode—whether in 2D on the monitor 210 or in 3D in the viewport—that is most suitable to the task at hand. Models can be conveniently moved between the monitor and viewport and vice versa as illustratively shown in FIG. 4. Here, the user can use the mouse cursor 405 to select and drag 3D objects from one rendering mode to the other, see Col. 3, lines 31-63).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Touma, Dorta and Atzmon with da Viega to teach cause a graphic to separate from the displayed cursor to be displayed within the identified plane for 2D cursor motion of the displayed cursor to indicate an orientation of the identified plane for 2D cursor motion of the displayed cursor in the 3D space. The suggestion/motivation would have been in order to extend the functionality of the 3D application by enabling a 3D model to be viewed and worked on in the particular rendering mode—whether in 2D on the monitor or in 3D in the viewport (see Col. 3, lines 55-58).
As to Claim 8, depending from Claim 6, Atzmon teaches wherein the mouse sensor is positioned within the first surface portion, and wherein the input device includes a second mouse sensor positioned within the second surface portion (mouse 200 includes a position sensor 20 configured as a track ball, light sensor, laser or the like to determine motion, see ¶ 0017; Fig. 1B illustrates the mouse sensor 20 positioned on the front portion of the mouse housing 220. Examiner contends two mouse sensors could be reasonably construed in that the mere fact that a given structure is integral does not preclude its consisting of various elements, Nerwin v. Erlichman, 168 USPQ 177, 179).
Before the effective filing date of the claimed invention, it would have been obvious to make Atzmon’s mouse sensor separable. The suggestion/motivation would have been in order to determine motion of the front and back surface portions.
As to Claim 10, depending from Claim 6, Touma, Dorta and Atzmon do not expressly disclose wherein the controller causes movement of the cursor within a horizontal plane when the input device is tilted forward onto the first surface portion, and wherein the controller causes movement of the cursor within a vertical plane when the input device is tilted backward onto the second surface portion. 
However, Dorta teaches the rotation axis R could extend in one of a vertical and horizontal direction depending on a direction of a rotation axis about which the user rotates the portable input device when in the hinged movement mode. If the user rotates the portable input device around a vertical axis, then the rotation axis R of the planar reference frame 112 also extends vertically. If the user rotates the portable input device 108 around a horizontal rotation axis [horizontal plane], then the rotation axis R of the planar reference frame 112 becomes horizontal as well (see ¶ 0076); the movement of the main point of view may be orbited around a desired point or a desired vertical axis in the 3D virtual environment…the main point of view may also be selectively tilted upwardly and downwardly. Specifically, the main point of view may be generally vertical (i.e. pointed at the horizon) during standard operation of the system 100. The main point of view could then be tilted selectively tilted upwardly and downwardly by activating a tilt mode, in which rotating the planar input surface 110 about a horizontal axis (i.e. tilting up the planar input surface 110) [horizontal plane tilted forward] would rotate the main point of view upwardly or downwardly (see ¶ 0109-0110). Therefore, the combination of Dorta and Atzmon would reasonably construe wherein the controller causes movement of the cursor within a horizontal plane when the input device is tilted forward onto the first surface portion, and wherein the controller causes movement of the cursor within a vertical plane when the input device is tilted backward onto the second surface portion.
As to Claim 11, depending from Claim 6, Touma teaches wherein the input device includes an outer shell and an inner base (Figure 3 illustrates the mouse/controller having an outer shell with knobs and buttons and an inner base, see ¶ 0050, 0052), wherein the outer shell tilts forward and backward on the inner base (an upward or downward tilt (pitch) [forward tilt and a backward tilt] of the device would move the vectorial cursor 104 in a similar fashion on the screen, while a lateral tilt (roll) in a left-right manner would move the vectorial cursor 104 on the screen to the left or right, see ¶ 0045; the vectorial cursor would move forward or backward through the depression of a pair of triggers on the device itself that controls its spatial extension and retraction, see ¶ 0049), and wherein the tilt sensor senses the tilt of the outer shell (input device includes an inertial sensor (accelerometer) 424 operable to detect an acceleration as the user tilts the pointing device in at least one direction, see ¶ 0052; Fig. 4).  
As to Claim 12, depending from Claim 11, Touma teaches wherein the outer shell includes a mouse button positioned on a top surface of the outer shell, and wherein the mouse sensor is positioned within a bottom surface of the inner base (Figure 3 illustrates the mouse/controller having an outer shell with knobs and buttons and an inner base, see ¶ 0050, 0052; input device includes an inertial sensor (accelerometer) 424 operable to detect an acceleration as the user tilts the pointing device in at least one direction, see ¶ 0052; Fig. 3).  
As to Claim 14, Touma teaches an input device for a computer system, comprising: a tilt sensor to detect a tilt of at least a portion of an input device and output corresponding tilt data to the computer system (computer input device constructed from at least one tilt accelerometer, see Abstract; accelerometer uses force of gravity as an input vector to determine orientation of an object in space. An accelerometer is most sensitive to tilt when its sensitive axis is perpendicular to the force of gravity; 3D Mouse/controller [input device] is a hand held device that captures the movement of a hand in free space and controls the movement of a vectorial cursor, object or character in an application on a monitor, or a system in physical space. It uses inertial technology in the form of an accelerometer or any similar technology that measures angular acceleration/displacement with great precision, see ¶ 0029, 0031; movement and control functions of the 3D mouse/controller 102…represent possible movements of the device held by the user, see ¶ 0045); 
Touma does not expressly disclose a tilt sensor to detect tilt while the input device is positioned on a planar surface, wherein the tilt data enables the computer system to identify a plane for two-dimensional (2D) cursor motion of a displayed cursor in three-dimensional (3D) space including mapping a tilt angle of the detected tilt to a corresponding plane in the 3D space and a mouse sensor to detect (2D) translational movement of the input device along the planar surface and output corresponding movement data to the computer system to cause 2D movement of the displayed cursor within the identified plane for 2D cursor motion in the 3D space.
Dorta teaches a tilt sensor to detect tilt while the input device is positioned on a planar surface, wherein the tilt data enables the computer system to identify a plane for two-dimensional (2D) cursor motion in three-dimensional (3D) space including mapping a tilt angle of the detected tilt to a corresponding plane in the 3D space (the processing unit is adapted to move the planar reference frame according to a selected one of at least one frame movement mode in response to a movement of the planar input surface, see ¶ 0022; the position and orientation of the planar reference frame 112 within the 3D virtual environment 104 is controlled by the portable input device 108, see ¶ 0056; the 3D virtual environment interaction system 100 further comprises a sensor 114 operatively connected to the processing unit 102 for monitoring the orientation and position of the planar input surface 110. This allows the processing unit 102 to modify at least one of the position and the orientation of the planar reference frame 112, and thereby move the planar reference frame 112 within the 3D virtual environment 104, in response to a change in a corresponding one of the position and orientation of the planar input surface 110 [identifying a plane for 2D cursor motion in 3D space], see ¶ 0057; the rotation axis R could extend in one of a vertical and horizontal direction depending on a direction of a rotation axis about which the user rotates the portable input device when in the hinged movement mode. If the user rotates the portable input device around a vertical axis, then the rotation axis R of the planar reference frame 112 also extends vertically. If the user rotates the portable input device 108 around a horizontal rotation axis, then the rotation axis R of the planar reference frame 112 becomes horizontal as well, see ¶ 0076; the movement of the main point of view may be orbited around a desired point or a desired vertical axis in the 3D virtual environment…the main point of view may also be selectively tilted upwardly and downwardly. Specifically, the main point of view may be generally vertical (i.e. pointed at the horizon) during standard operation of the system 100. The main point of view could then be tilted selectively tilted upwardly and downwardly by activating a tilt mode, in which rotating the planar input surface 110 about a horizontal axis (i.e. tilting up the planar input surface 110) would rotate the main point of view upwardly or downwardly , see ¶ 0109-0110; Examiner construes that the planar reference frame as a cursor in a 3D space that represents the 2D motion of a planar input surface and that the tilt angle is an orientation of the planar reference frame relative to the rotation axis or main point of view);
display a graphic within the identified plane for 2D cursor motion to indicate an orientation of the identified plane for 2D cursor motion in the 3D space (the processing unit is adapted to move the planar reference frame according to a selected one of at least one frame movement mode in response to a movement of the planar input surface, see ¶ 0022; the position and orientation of the planar reference frame 112 within the 3D virtual environment 104 is controlled by the portable input device 108, see ¶ 0056; the 3D virtual environment interaction system 100 further comprises a sensor 114 operatively connected to the processing unit 102 for monitoring the orientation and position of the planar input surface 110. This allows the processing unit 102 to modify at least one of the position and the orientation of the planar reference frame 112, and thereby move the planar reference frame 112 within the 3D virtual environment 104, in response to a change in a corresponding one of the position and orientation of the planar input surface 110 [identifying a plane for 2D cursor motion in 3D space], see ¶ 0057; the planar reference frame 112 is rectangular, and the planar input surface 110 is also rectangular, see ¶ 0058; Examiner construes that the planar reference frame as the displayed graphic in a 3D space that represents the 2D motion of a planar input surface); and 
a mouse sensor to detect (2D) translational movement of the input device and output corresponding movement data to the computer system to cause 2D movement of a displayed cursor within the identified plane for 2D cursor motion in the 3D space (the processing unit is adapted to move the planar reference frame according to a selected one of at least one frame movement mode in response to a movement of the planar input surface, see ¶ 0022; the position and orientation of the planar reference frame 112 within the 3D virtual environment 104 is controlled by the portable input device 108 [translational movement of the input device], see ¶ 0056; the 3D virtual environment interaction system 100 further comprises a sensor 114 operatively connected to the processing unit 102 for monitoring the orientation and position of the planar input surface 110 [2D movement of the cursor]. This allows the processing unit 102 to modify at least one of the position and the orientation of the planar reference frame 112, and thereby move the planar reference frame 112 within the 3D virtual environment 104, in response to a change in a corresponding one of the position and orientation of the planar input surface 110 [causing 2D movement of the cursor within the identified plane for 2D cursor motion], see ¶ 0057; a portable input device for allowing the user to control the position and orientation of the planar reference frame within the generated 3D virtual environment, the portable input device comprising a planar input surface; a position and orientation sensor for monitoring the position and orientation of the planar input surface in a real-world space, see ¶ 0008. Examiner construes that the planar reference frame as the displayed graphic in a 3D space that represents the 2D motion of a planar input surface). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Touma with Dorta to teach wherein the tilt data enables the computer system to identify a plane for two-dimensional (2D) cursor motion in three-dimensional (3D) space including mapping a tilt angle of the detected tilt to a corresponding plane in the 3D space and display a graphic within the identified plane for 2D cursor motion to indicate an orientation of the identified plane for 2D cursor motion in the 3D space; and a mouse sensor to detect (2D) translational movement of the input device and output corresponding movement data to the computer system to cause 2D movement of a displayed cursor within the identified plane for 2D cursor motion in the 3D space. The suggestion/motivation would have been in order to enable simple and efficient interactions within a 3D virtual environment (see ¶ 0007).
Touma and Dorta do not expressly disclose wherein the input device includes a bottom surface including a first substantially flat surface portion and a second substantially flat surface portion, wherein the first and second surface portions are positioned at an angle with respect to each other such that the input device on the planar surface may be tilted forward onto the first surface portion and tilted backward onto the second surface portion.
Atzmon teaches wherein the input device includes a bottom surface including a first substantially flat surface portion and a second substantially flat surface portion (the mouse housing 220 pivots about coupling joint 230 so that the front [first substantially flat surface portion] and back [second substantially flat surface portion] of the base 210 can substantially come in contact with base 210, see ¶ 0019); wherein the first and second surface portions are positioned at an angle with respect to each other such that the input device on the planar surface may be tilted forward onto the first surface portion and tilted backward onto the second surface portion (The pivoting action shown in FIGS. 1A-1C is configured to substantially match a user's movement. In a preferred embodiment, the housing 220 has a rest position that is substantially parallel to the base 210.. During use of a mouse, a user's hand naturally tilts at the wrist as the mouse is moved, see ¶ 0016, 0018, 0021; the mouse 200 preferably is configured to pivot both side-to-side and front-to-back, see ¶ 0024; Figure 1B illustrates the mouse tilting forward on the front portion of mouse housing 220 and Figure 1C illustrates the mouse tilting backward on the back portion of mouse housing 220).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Touma and Dorta with Atzmon to teach wherein the input device includes a bottom surface including a first substantially flat surface portion and a second substantially flat surface portion, wherein the first and second surface portions are positioned at an angle with respect to each other such that the input device on the planar surface may be tilted forward onto the first surface portion and tilted backward onto the second surface portion. The suggestion/motivation would have been in order for the body to pivot with respect to the base about at least one axis (see Abstract).
Touma, Dorta and Atzmon do not expressly disclose display a graphic to separate from the displayed cursor within the identified plane for 2D cursor motion of the displayed cursor to indicate an orientation of the identified plane for 2D cursor motion of the displayed cursor in the 3D space.
Da Viega teaches display a graphic to separate from the displayed cursor within the identified plane for 2D cursor motion of the displayed cursor to indicate an orientation of the identified plane for 2D cursor motion of the displayed cursor in the 3D space (user can typically interact with the PC 205 when viewing the monitor 210 in the mixed-reality environment in substantially the same way as in the real world environment. For example, the user can interact with objects, elements, windows, etc., that are supported on a desktop 305. The PC 205 supports an application that renders a 3D model 315 on the monitor 210. The HMD device 104 locates a virtual 3D viewport 310 that is interoperable with the 3D application so that a model 315 can be rendered in 3D in the viewport and in 2D on the monitor. The HMD device 104 can expose controls to enable the user to configure the viewport 310 in terms of its location, size, shape, and other characteristics in some implementations in order to tailor the viewport to particular needs... user may typically consider the viewport 310 as a tool that extends the functionality of the 3D application by enabling a 3D model to be viewed and worked on in the particular rendering mode—whether in 2D on the monitor 210 or in 3D in the viewport—that is most suitable to the task at hand. Models can be conveniently moved between the monitor and viewport and vice versa as illustratively shown in FIG. 4. Here, the user can use the mouse cursor 405 to select and drag 3D objects from one rendering mode to the other, see Col. 3, lines 31-63).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Touma, Dorta and Atzmon with da Viega to teach display a graphic to separate from the displayed cursor within the identified plane for 2D cursor motion of the displayed cursor to indicate an orientation of the identified plane for 2D cursor motion of the displayed cursor in the 3D space.  The suggestion/motivation would have been in order to extend the functionality of the 3D application by enabling a 3D model to be viewed and worked on in the particular rendering mode—whether in 2D on the monitor or in 3D in the viewport (see Col. 3, lines 55-58).
As to Claim 16, depending from Claim 1, Dorta teaches wherein the graphic is displayed by a display device as part of a 3D visualization (a processing unit 102 for generating a 3D virtual environment 104 and a display unit 106 operatively connected to the processing unit 102 for displaying the generated 3D virtual environment 104 [3D visualization], see ¶ 0053; the portable input device 108 comprises a planar input surface 110 and the 3D virtual environment 104 comprises a planar reference frame 112 associated with the planar input surface 110, see ¶ 0056; the display monitor 106 could comprise a projector and a screen on which the 3D virtual environment is displayed, see ¶ 0068).  
As to Claim 17, depending from Claim 16, Dorta teaches wherein the display device is a head-mounted display (HMD) device (the display unit 106 could instead comprise a head-mounted display, see ¶ 0069).  
As to Claim 18, depending from Claim 17, Dorta teaches wherein the HID device is a virtual reality (VR) headset (the display monitor 106 could comprise a projector and a screen on which the 3D virtual environment is displayed, see ¶ 0068; the display unit 106 could instead comprise a head-mounted display, see ¶ 0069).
5.	Claim(s) 9, 13, 15 are rejected under 35 U.S.C. 103 as being anticipated by U.S. Patent Publication 2006/0092133 to Touma et al (“Touma”) in view of U.S. Patent Publication 2015/0363980 to Dorta et al (“Dorta”) in further view of U.S. Patent Publication 2012/0081285 to Atzmon in further view of U.S. Patent 9,858,720 to da Veiga et al (“da Veiga”) and in further view of U.S. Patent Publication 2007/0146325 to Poston.
As to Claim 9, depending from Claim 8, Touma, Dorta, Atzmon and da Viega do not expressly teach wherein the input device further includes a three degree of freedom (3DOF) spherical orientation controller. Poston teaches wherein the input device further includes a three degree of freedom (3DOF) spherical orientation controller (a three-dimensional object (500). Its centre can be moved (translated) in three independent directions 510, 511 and 512. It can also rotate about that centre in three independent (though interacting) degrees of freedom, see ¶ 0020; control three degrees of freedom in modifying computer entities, using three degrees of freedom in data sensed by a mouse-emulating device that can substitute identically for an emulator of the standard mouse, see ¶ 0032).  
Before the effective filing date of the claimed invention, It would have been obvious to one of ordinary skill in the art to modify Touma, Dorta, Atzmon and da Viega with Poston to teach wherein the input device includes a bottom surface including a first substantially flat surface portion and a second substantially flat surface portion, wherein the first and second surface portions are positioned at an angle with respect to each other such that the input device may be tilted forward onto the first surface portion and tilted backward onto the second surface portion. The suggestion/motivation would have been in order to move a three-dimensional object in three independent directions (see ¶ 0020).
As to Claim 13, depending from Claim 11, Touma, Dorta, Atzmon and da Viega do not expressly teach wherein the input device further includes a three degree of freedom (3DOF) spherical orientation controller. Poston teaches wherein the input device further includes a three degree of freedom (3DOF) spherical orientation controller (a three-dimensional object (500). Its centre can be moved (translated) in three independent directions 510, 511 and 512. It can also rotate about that centre in three independent (though interacting) degrees of freedom, see ¶ 0020; control three degrees of freedom in modifying computer entities, using three degrees of freedom in data sensed by a mouse-emulating device that can substitute identically for an emulator of the standard mouse, see ¶ 0032).  
Before the effective filing date of the claimed invention, It would have been obvious to one of ordinary skill in the art to modify Touma, Dorta, Atzmon and da Viega with Poston to teach wherein the input device includes a bottom surface including a first substantially flat surface portion and a second substantially flat surface portion, wherein the first and second surface portions are positioned at an angle with respect to each other such that the input device may be tilted forward onto the first surface portion and tilted backward onto the second surface portion. The suggestion/motivation would have been in order to move a three-dimensional object in three independent directions (see ¶ 0020).
As to Claim 15, depending from Claim 14, Touma, Dorta, Atzmon and da Viega do not expressly teach wherein the input device further includes a three degree of freedom (3DOF) spherical orientation controller. Poston teaches wherein the input device further includes a three degree of freedom (3DOF) spherical orientation controller (a three-dimensional object (500). Its centre can be moved (translated) in three independent directions 510, 511 and 512. It can also rotate about that centre in three independent (though interacting) degrees of freedom, see ¶ 0020; control three degrees of freedom in modifying computer entities, using three degrees of freedom in data sensed by a mouse-emulating device that can substitute identically for an emulator of the standard mouse, see ¶ 0032).  
Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONI N GILES whose telephone number is (571)270-7453.  The examiner can normally be reached on Monday-Friday 9 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EBONI N GILES/Examiner, Art Unit 2694                                                                                                       
/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694